Campbell, J.
The action below was upon the common counts, to recover back one hundred dollars in money, and one hundred and thirty-four dollars in addition, for interest and for services rendered by the infant plaintiff to the defendant. The case sliows that the only transactions between the parties were the result of a partnership formed between them, which continued for about three months, when plaintiff told defendant he would stay no longer on that basis, but if be stayed longer be must be paid for bis labor. Defendant refused to hire him and plaintiff went away. He afterwards returned and continued nine months without any further talk or agreement, when he left finally, and the assets were all left in defendant’s hands. Plaintiff put'about one hundred 'dollars into the business, and drew out about ten dollars. There was no other agreement, and the court below held plaintiff was not entitled to a recovery.
*183We think this ruling was correct. An infant’s partnership agreement is not void. It is at best only voidable; and we have found no authority which enables the infant or his guardian to determine whether a voidable contract shall he affirmed or annulled, while the infancy continues. It appears to be a matter for his own decision when he arrives at mature age. It is only such agreements as are not possibly to be regarded as beneficial to him, which are null from the beginning.
If the agreement was not void, then it precludes the right to repudiate it and substitute in- its place a contract by implication entirely repugnant, and which no one ever contemplated. And it is also worthy of consideration, whether, inasmuch as the partnership business continued and ended before suit, and before majority, it does not come within the rule which protects executed contracts in many cases. — Squier v. Hydliff, 9 Mich. R., 274. Without deciding what may happen when the infant reaches majority, we think it impossible to sustain an implied assumpsit now, against the terms of the only agreement ever made, which was certainly not a nullity.
The judgment should he affirmed, with costs.
Cooley, J., and Graves, Oh. J., concurred.
Christiancy, J., did not sit in this case.